DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
1.  This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-5, 9-14 and 17, in part drawn to a polypeptide comprising an Fc gamma receptor mutant wherein the mutant is one in which the 117th amino acid and the 159th amino acid of the sequence of the wild type Fc gamma receptor of SEQ ID NO:43 or SEQ ID NO:49 are changed; a composition comprising  said receptor mutant;  a kit comprising said receptor mutant, a pharmaceutical composition comprising said receptor mutant and a fusion protein comprising said receptor mutant. 
Group II, claims 6-9 and 18, in part drawn to a nucleic acid molecule encoding the Fc gamma receptor mutant, a vector comprising said nucleic acid molecule; a host cell 
	Group III, claim 15, drawn to a method for suppressing immunity or organ transplant rejection comprising administering a composition according to claim 9.
	Group IV, claim 16, drawn to a method for treating autoimmune diseases comprising administering the composition according to claim 9. 
Group V, claim 19, drawn to a method for purifying an IgG antibody or an Fc region of the IgG antibody using a polypeptide comprising an Fc gamma receptor mutant wherein the mutant is one in which the 117th amino acid and the 159th amino acid of the sequence of the wild type Fc gamma receptor of SEQ ID NO:43 or SEQ ID NO:49 are changed;
	Group VI, claim 20, drawn to a method for screening an Fc gamma receptor mutant comprising establishing an Fc gamma receptor mutant library and screening an Fc gamma receptor mutant for binding to an IgG antibody or an Fc region of an IgG antibody. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VI lack unity of invention because even though the inventions of these groups require the technical feature of a polypeptide comprising an Fc gamma receptor mutant wherein the mutant is one in which the 117th amino acid and the 159th amino , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hogarth et al. (US 2002/0107359; published August 8, 2002) and Hogarth et al. (WO 2017/054033; published April 6, 2017; aka Hogarth ‘17). 
Hogarth et al. teach Fc receptors (FcR) including Fc gamma RIIa and Fc gamma RIIb receptor proteins (abstract and para 0002). Hogarth et al. teach Fc gamma receptors are expressed on most hematopoietic cells, and through the binding of IgG play a key role in homeostasis of the immune system and host protection against infection. Hogarth et al. teach that there is a need in the art to elucidate the three dimensional structures and models of the Fc receptors, and to use such structures and models in therapeutic strategies, such as drug design (paras 0004-0007). 
Hogarth et al. teach the location of amino acids involved in binding of Fc gamma RIIa to IgG and a comparison of the amino acid sequence of Fc gamma RIIa protein with the amino acid sequences of Fc gamma RIIIb (Figures 7 and 18). Hogarth et al. teach preferred target FcR structures to model also include, but are not limited to, derivations of Fc receptor proteins, such as an Fc receptor having one or more amino acid residues substituted, deleted or added (referred to herein as Fc receptor mutants).  Hogarth et al. teach that suitable target FcR structures to model using a method of the present invention include any FcR protein, polypeptide or peptide, including monomers, dimers and multimers of an FcR protein that is substantially structurally related to an Fc gamma RIIa protein.  Hogarth et al. teach a more preferred target FcR structure to model includes a 
Hogarth et al. teach the Ig-binding site (FIG. 17; "a") is targeted to directly affect the binding of FcR to Ig (i.e., inhibition or enhancement). The IgG binding site of Fc gamma RIIa protein, includes, but is not limited to, residues 155, 156, 158-160, 113-116, 129, 131, 133 and 134 of SEQ ID NO:3, and can also include at least a portion of the second site described above (FIG. 17; "b"), the groove between the two IgG binding sites that form upon dimerization of Fc gamma RIIa protein. Hogarth et al. teach residues from site "b" that are included in IgG binding include, but are not limited to, residues 117-121, 125-129, 150-154 and 157-161 of SEQ ID NO:3. Hogarth et al. teach mutagenesis studies have identified several residues which have an effect on the binding of IgG, and the three dimensional structure disclosed herein clearly identifies which residues are surface exposed (i.e., are likely to participate in binding of IgG). These residues can be classified in three spatial groups: (1) Phe129, His131, Lys113, Pro114, Leu115, Val116; (2) Pro134 and Asp133; and (3) Leu159 and Ser161 (para 0123). Hogarth et al. teach the upper groove between the two monomers of the FcR (FIG. 17; "b") is also targeted to directly affect the binding of FcR to Ig (i.e., inhibition or enhancement). The upper groove provides an attractive site to build into in contrast to targeting a flat protein surface. The dimer structure of the Fc. gamma. RIIa protein suggests targeting C2 or pseudo C2 symmetric inhibitors. P Hogarth et al. teach preferred residues to target in the Fc gamma RIIa protein include Lys117, His131, Phe129, Asn154, Ser161, Leu159, Thr152 and Phe121, with Phe129, Lys117 and His131 being most preferred (para 0124). Hogarth et al. teach an 
  	Instant SEQ ID NO:49 comprises 172 amino acid residues.  Hogarth et al. do not teach an FcR polypeptide sequence comprising 1-172 amino acid residues of SEQ ID NO:49.  
Hogarth ’17 et al. teach an FcR polypeptide sequence comprising instant SEQ ID NO:49 (see page 38, SEQ ID NO:14 and Sequence Search Result B). 
 	It would have been obvious for one of ordinary skill in the art before the effective filling date to modify to modify an Fc receptor, wherein amino acid residues at positions 117 and/or 159 are modified as taught by Hogarth et al., wherein said Fc receptor comprises SEQ ID NO:49, as taught by  Hogarth ’17 et al. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following reasons. Hogarth et al. teach that knowledge of the three dimensional structure of FcR and targeting FcR/IgG binding sites provide a means for designing structure based drugs. Hogarth et al. teach preferred target FcR structures to model includes a structure comprising Fc gamma RI, Fc gamma RIIa, Fc gamma RIIb, Fc gamma RIIc, Fc gamma RIIIb, Fc epsilon RI or Fc alphaRI. Hogarth ’17 et al. teach instant SEQ ID NO:49 as human recombinant Fc gamma IIB receptor. Knowing the recombinant sequence makes it easy to produce large quantities of the protein. 

2. This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The species of amino acid  substitutions (applies to claims 3 and 4). 
The species of a composition comprising a polypeptide and a composition comprising a nucleic acid/vector comprising nucleic acid molecule (applies to claim 9). 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
That is to say:
If Group I is elected, in addition to the amino acid substitutions recited in claims 1 and 2, Applicant shall elect a total of 2 more amino acid substitutions to be searched  (i.e. elect 55 or 86 or 119 or 127 or 171). 
 If Group III or Group IV is elected, Applicant shall elect from claim 9 a composition comprising the polypeptide OR a composition comprising a nucleic acid 
molecule encoding said polypeptide/vector comprising said nucleic acid molecule. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The chemical compounds of Claim 9 are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  Polypeptides are .  
The amino acid substitution species in Claims 3 and 4 lack unity of invention because even though the inventions of these groups require the technical feature of amino acid substitutions at the 119th or 127th amino acid, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hogarth et al. (US 2002/0107359; published August 8, 2002) and Hogarth et al. (WO 2017/054033; published April 6, 2017; aka Hogarth ‘17). Hogarth et al. teach amino acid substitutions at  117-121 and 125-129 in FcR.  Hogarth ’17 teach an FcR comprising instant SEQ ID NO:49. Please see above.

3.  The Examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        1/27/2022




SEQUENCE SEARCH RESULT A

This page gives you Search Results detail for the Application 16628427 and Search Result 20220112_164235_us-16-628-427a-49subl159x.pct90.rapbm. 



Title:          US-16-628-427A-49SUBL159X
Perfect score:  938


Scoring table:  BLOSUM62DX
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
  417     927   98.8    170  3  US-09-245-764-6            Sequence 6, Appli



RESULT 417
US-09-245-764-6
; Sequence 6, Application US/09245764
; Patent No. US20020107359A1
; GENERAL INFORMATION:
;  APPLICANT: Hogarth, P. Mark
;  APPLICANT: Powell, Maree S.
;  APPLICANT: McKenzie, Ian F.C.
;  APPLICANT: Maxwell, Kelly F.
;  APPLICANT: Garrett, Thomas P.J.
;  APPLICANT: Epa, Vidana
;  TITLE OF INVENTION: THREE DIMENSIONAL STRUCTURES AND MODELS OF Fc RECEPTORS
;  TITLE OF INVENTION: AND USES THEREOF
;  FILE REFERENCE: 4102-4
;  CURRENT APPLICATION NUMBER: US/09/245,764
;  CURRENT FILING DATE: 1999-02-05
;  EARLIER APPLICATION NUMBER: 60/099,994
;  EARLIER FILING DATE: 1998-09-11
;  EARLIER APPLICATION NUMBER: 60/073,972
;  EARLIER FILING DATE: 1998-02-06
;  NUMBER OF SEQ ID NOS: 15
;  SOFTWARE: PatentIn Ver. 2.0
; SEQ ID NO 6
;   LENGTH: 170
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-09-245-764-6

  Query Match             98.8%;  Score 927;  DB 3;  Length 170;
  Best Local Similarity   99.4%;  
  Matches  169;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 APPKAVLKLEPQWINVLQEDSVTLTCRGTHSPESDSIQWFHNGNLIPTHTQPSYRFKANN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 APPKAVLKLEPQWINVLQEDSVTLTCRGTHSPESDSIQWFHNGNLIPTHTQPSYRFKANN 60

Qy         61 NDSGEYTCQTGQTSLSDPVHLTVLSEWLVLQTPHLEFQEGETIVLRCHSWKDKPLVKVTF 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NDSGEYTCQTGQTSLSDPVHLTVLSEWLVLQTPHLEFQEGETIVLRCHSWKDKPLVKVTF 120

Qy        121 FQNGKSKKFSRSDPNFSIPQANHSHSGDYHCTGNIGYTXYSSKPVTITVQ 170
              ||||||||||||||||||||||||||||||||||||||:|||||||||||
Db        121 FQNGKSKKFSRSDPNFSIPQANHSHSGDYHCTGNIGYTLYSSKPVTITVQ 170






SEQUENCE SEARCH RESULT B
This page gives you Search Results detail for the Application 16628427 and Search Result 20220107_093824_us-16-628-427a-49_117x.align150.rag. 

Title:          US-16-628-427A-49_117X
Perfect score:  932
Sequence:       1 APPKAVLKLEPQWINVLQED..........GNIGYTXYSSKPVTITVQAP 172

                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
    55     930   99.8    225  24  BDV08647                  Human recombinant 

RESULT 55
BDV08647
ID   BDV08647 standard; protein; 225 AA.
XX
AC   BDV08647;
XX
DT   01-JUN-2017 (first entry)
XX
DE   Human recombinant soluble Fc-gamma-RIIB (rsFc-gamma-RIIB), SEQ ID 14.
XX
KW   Fc-gamma-RIIB; Immunoglobulin gamma Fc receptor IIB;
KW   antibody identification.
XX
OS   Homo sapiens.
OS   Synthetic.
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Peptide         1..18
FT                   /label= Sig_peptide
FT   Region          202..207
FT                   /note= "His tag"
FT   Region          211..225
FT                   /note= "Avi tag"

CC PN   WO2017054033-A1.
XX
CC PD   06-APR-2017.
XX
CC PF   04-OCT-2016; 2016WO-AU000337.
XX
PR   02-OCT-2015; 2015AU-00904018.
XX
CC PA   (MACF-) MACFARLANE BURNET INST MEDICAL RES & PUB.
XX
CC PI   Hogarth PM, Wines BD;
XX
DR   WPI; 2017-234589/27.
XX
CC PT   Use of soluble Fc binding multimer for assessing FcR binding activity of 
CC PT   polypeptide having Fc region or its fragment, where polypeptide is 
CC PT   antibody and soluble Fc binding multimer comprises two Fc binding 
CC PT   regions.
XX
CC PS   Example 1; SEQ ID NO 14; 100pp; English.
XX
CC   The present invention relates to a novel method for using soluble Fc 
CC   binding multimer for assessing FcR binding activity of a polypeptide. The
CC   invention further relates to: (1) a method for assessing FcR binding 
CC   activity of an antibody in vitro; and (2) a method for selecting an 
CC   antibody or its fragment having Fc region with a desired FcR binding 
CC   activity from panel of antibodies or its fragment. The present sequence 
CC   is a human recombinant soluble Fc-gamma-RIIB (rsFc-gamma-RIIB) comprising
CC   his tag, and Avi tag peptide, used in the method of the invention for 
CC   assessing FcR binding activity of the antibody in vitro.
XX
SQ   Sequence 225 AA;

  Query Match             99.8%; Score 930; DB 24;  Length 225;
  Best Local Similarity   98.8%;  
  Matches 170; Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0; 
Qy          1 APPKAVLKLEPQWINVLQEDSVTLTCRGTHSPESDSIQWFHNGNLIPTHTQPSYRFKANN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         19 APPKAVLKLEPQWINVLQEDSVTLTCRGTHSPESDSIQWFHNGNLIPTHTQPSYRFKANN 78


Qy         61 NDSGEYTCQTGQTSLSDPVHLTVLSEWLVLQTPHLEFQEGETIVLRCHSWKDKPLVXVTF 120
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||| |||
Db         79 NDSGEYTCQTGQTSLSDPVHLTVLSEWLVLQTPHLEFQEGETIVLRCHSWKDKPLVKVTF 138

Qy        121 FQNGKSKKFSRSDPNFSIPQANHSHSGDYHCTGNIGYTXYSSKPVTITVQAP 172
              |||||||||||||||||||||||||||||||||||||| |||||||||||||
Db        139 FQNGKSKKFSRSDPNFSIPQANHSHSGDYHCTGNIGYTLYSSKPVTITVQAP 190